B. F. SAFFOLD, J.
Thechargeof the court is erroneous. Grime is inseparable from evil intention, and the intention of one person cannot be imputed to another.
2. The indictment is defective, in not setting out the Christian name of the laborer or servant. The prosecution is not unlike that for decoying away a child, or kidnapping a person, wherein the forms prescribed in the Revised Code require the' name of such child or person to be mentioned. When it is necessary to allege the name, the allegation must be sufficiently-descriptive to establish identity; else the defendant may be' embarrassed in his defence, and might not have the benefit of the judgment in another prosecution for the same offence. When the name is unknown, it may be so alleged without further identification, as in the case of an accused person. Rev. Code, § 4113; Bryant v. The State, 36 Ala. 270.
The judgment is reversed, and the cause remanded.